Case 3:18-cv-01929-VLB Document 38-14 Filed 09/16/19 Page 1 of 2




                  EXHIBIT L
               Case 3:18-cv-01929-VLB Document 38-14 Filed 09/16/19 Page 2 of 2


Bennett, Jessica A                rIT.TrateriENC,TIrCE.1,,,faittAIII.Mr,


From:                      Bennett,
Sent:                      Friday, September 08, 2017 11:40 AM
To:                        Rossi, Ralph
Cc:                        Oliver,      ; Mulligan,


Hello,
Can you please generate a TO and FROM to the Warden in regards to an alleged incident with inmate Mendez 14
329751. Inmate Mendez is alleging that he was prohibited from going to work from 6/2 to further notice due to him
writing to the Warden about his concerns of pork being cooked in the oven that Ramadan food or Muslim meals are
cooked in. Inmate claims he was told not to return to work till further notice and he wasn't going to be issued a poor
work report. Can you please verify the validity of inmate Mendez claims in the TO and From to Warden Mulligan. If you
could kindly prepare this before Tuesday 9/12/2017 that would greatly appreciated. You can hand it to myself or
wardens secretary Mcintosh.


Thank you kindly


CC Bennett
MacDougall-Walker Correcfdonall                      Enstitution
ARC Coordinator
(860) 627-2223
Fax #: 860-292-4267
